MEMORANDUM**
Mary Scott Doe,1 the National Association for the Advancement of Preborn Children (NAAPC), Suzanne and Peter Murray, Courtney and Tim Atnip, Kate Elizabeth and Steven B. Johnson, and Cara and Gregory Vest appeal the district court’s dismissal of their action against a number of individuals,2 who were sued in *629their official capacities and who hold positions created by the passage of California Proposition 71, which created state agencies related to stem cell research. The district court determined that venue was not proper in the United States District Court for the Central District of California (“Central District”), and dismissed the action. We affirm.
We have, as wTe must, reviewed the question of venue de novo,3 4and have determined that the district court did not err when it dismissed this action, without prejudice, for lack of venue.4 There is neither evidence to show that any of the CIRM or Finance Committee parties reside in the Central District of California,5 nor evidence to show that any substantial events, within the meaning of venue law, took place in that district.6
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. Mary Scott Doe is a fictitious frozen embryo somewhere in the United States.


. One group of individuals consists of the president of the California Institute for Regenerative Medicine ("CIRM”) and each member of the Independent Citizen’s Oversight Committee ("ICOC”), the governing board of CIRM. Doe's suggestions notwithstanding, ICOC is not an entity separate from CIRM. See Cal. Family Bioethics Council v. Cal. Inst. for Regenerative Med., 147 Cal. App.4th 1319, 1353-54, 55 Cal.Rptr.3d 272, *629295 (2007). Hereafter, this group is collectively referred to as "CIRM parties.” The other group consists of all of the members of the California Stem Cell Research and Cures Finance Committee. This group is collectively referred to as the "Finance Committee parties."


. See Myers v. Bennett Law Offices, 238 F.3d 1068, 1071 (9th Cir.2001).


. See 28 U.S.C. § 1391(b).


. See id. § 1391(b)(1); see also Arley v. United Pac. Ins. Co., 379 F.2d 183, 185 n. 1 (9th Cir. 1967); Stacher v. United States, 258 F.2d 112, 116-19 (9th Cir. 1958).


. See 28 U.S.C. § 1391(b)(2); see also Myers, 238 F.3d at 1075-76; Dist. No. 1, Pac. Coast Dist., M.E.B.A. v. Alaska, 682 F.2d 797, 798-99 (9th Cir. 1982).